249 F.2d 506
101 U.S.App.D.C. 414
Emmette J. STEBBINS, Appellant,v.Harris ELLSWORTH et al., Appellees.
No. 13857.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 16, 1957.Decided Oct. 24, 1957.

Emmette Jerome Stebbins, appellant pro se.
Mr. Herbert E. Morris, Atty., Dept. of Justice, of the bar of the Supreme Court of Connecticut, pro hac vice, by special leave of Court, with whom Asst. Atty. Gen. George Cochran Doub and Messrs. Oliver Gasch, U.S. Atty., and Paul A. Sweeney, Atty., Dept. of Justice, were on the brief, for appellees.
Before EDGERTON, Chief Judge, and WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
This is an appeal by a former government employee from a summary judgment denying relief in a suit for reinstatement.  We find no error affecting substantial rights.


2
Affirmed.